DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gajji et al. (US Patent Application Publication No. 2016/0265351).
In reference to claim 1, Gajji discloses a method for performing a borehole operation comprising: 
generating an information signal in a borehole using a pulse generation member (par. 0015, “pulse generator” connected to CPU 56 or fluid pulsar 28), wherein the information signal comprises a pressure variation within a borehole fluid (par. 0023);
detecting, in the borehole (par. 0029, “pulsar 28 receives first fluid pulse 60”), a first signal 60 that correlates to the information signal at a first time (par. 0029); 

performing a borehole operation using the first signal 60 and the second signal 62 (par. 0030, “CPU 56 determines the length of the drill string 8 based upon the total travel time” of the signals).
In reference to claim 3, Gajji discloses that using the first signal and the second signal comprises estimating data indicative of a transmit time (par. 0030, “CPU 56 then determines the total travel time of first and second fluid pulses 60,62”).
In reference to claim 4, Gajji discloses that using the estimating comprises a mathematical correlation (par. 0026, Eq. 1).
In reference to claim 5, Gajji discloses that sensors 50 and 52 can be located within the well (par. 0016).  Any data transmitted from the sensors 50 and 52 would ultimately be transmitted to the CPU 56 at the surface (Fig. 1, pars. 0015 and 0016).
In reference to claim 6, Gajji discloses adding or subtracting a known processing delay to the measured travel time (par. 0029).  This constitutes “adjusting a time stamp”.
In reference to claim 11, Gajji discloses determining a two-way travel time based on the detection of the first signal 60 and the detection of the second signal 62 (par. 0030).
In reference to claim 12, Gajji discloses that the information signal comprises one of formation evaluation data and measurement-while-drilling data (par. 0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gajji et al. (US Patent Application Publication No. 2016/0265351) in view of Shah et al. (US Patent Application Publication No. 2017/0342823).
In reference to claim 2, Gajji fails to disclose that the first signal and the second signal are detected by a single pressure sensor in the borehole fluid.
Shah discloses that a first signal and a second signal are detected by a single sensor 118 (par. 0027, “the initial pulse and pulse reflections can be detected”) disposed in the well (par. 0027, “transducer 118 were to be positioned some distance between the top of the casing 120 and the downhole object 124”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to measure both signals with a single pressure sensor as it would reduce the need for multiple sensors to be provided.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gajji et al. (US Patent Application Publication No. 2016/0265351) in view of Grosso et al. (US Patent No. 4,733,233).
In reference to claim 9, Gajji discloses that the pulse generation member 28 is included in a downhole assembly (Fig. 1) but fails to disclose whether or not at least one of the first signal and the second signal is detected in an annulus that is formed between the borehole and the downhole assembly. 
Grosso discloses that a downhole pulse generation member 56 (Fig. 2) generates signals that are detected in an annulus 28 by a pressure sensor 60 (Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to detect pressure signals in the annulus as it would allow the pressure sensor to be connected to a static structure rather than the drill string, which is in motion during drilling.

Grosso discloses detecting an influx based on a first signal 11 and a second signal 55 (Figs. 2 and 4, col. 8, lines 3-20).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use the signals to detect a borehole influx so that an influx can be safely controlled.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gajji et al. (US Patent Application Publication No. 2016/0265351).
In the embodiment of Fig. 1, Gajji fails to disclose that the second signal is a reflected signal of the first signal that reflects at a reflector in the borehole.  However, in the embodiment of Fig. 3, Gajji discloses that the second signal 62 is a reflected signal of the first signal 60 that reflects at a reflector (par. 0020, “reflection points”) in the borehole (par. 0020).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a reflected second signal in place of the generated second signal as it would remove the necessity of a downhole pulsar.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Abdallah et al. (US Patent No. 6,308,562) and Miller et al. (US Patent Application Publication No. 2020/0040723) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/20/21